11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Edward Lee Whitehead,                        * From the County Court at Law
                                               of Midland County,
                                               Trial Court No. 163747.

Vs. No. 11-19-00006-CR                       * February 21, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.